 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10           MADIHA MINER,                                CASE NO. C19-1049JLR

11                               Plaintiff,               ORDER DIRECTING THE
                   v.                                     CLERK TO TRANSFER THE
12                                                        COMPLAINT TO MS19-0106JLR
                                                          PURSUANT TO THE COURT’S
             KING COUNTY SUPERIOR
13                                                        VEXATIOUS LITIGANT ORDER
             COURT,                                       AND TO CLOSE THIS MATTER
14
                                 Defendant.
15
             Plaintiff Madiha Miner filed this lawsuit on July 8, 2019. (See Compl. (Dkt. # 1).)
16
     To date, Defendant King County Superior Court (“the Superior Court”) has not appeared;
17
     nor is there any evidence that Ms. Miner has served the Superior Court. (See generally
18
     Dkt.)
19
             On August 14, 2019, the court entered a vexatious litigant order against Ms.
20
     Miner. See In re Madiha Miner, No. MS19-0106JLR (W.D. Wash.), Dkt # 1; see also
21
     Miner v. Soc. Sec. Admin., et al., No. C19-0821JLR (W.D. Wash.), Dkt. # 21. The
22


     ORDER - 1
 1   court’s vexatious litigant order is based upon Ms. Miner’s litigation conduct in this

 2   district which includes the filing of 12 lawsuits in less than four months—eight of which

 3   have already been dismissed. See generally id. In addition, Ms. Miner filed more than

 4   80 motions in her 12 suits. See generally id. The court has either denied or struck all of

 5   Ms. Miner’s motions that it has considered so far, which includes more than 50. See

 6   generally id. The court has already expended substantial judicial resources dealing with

 7   Ms. Miner’s lawsuits. See generally id. Thus, to preserve judicial resources and because

 8   no defendant has appeared or been served to date, the court will consider Ms. Miner’s

 9   complaint in this matter pursuant to the litigation restrictions against her established in its

10   August 14, 2019, vexatious litigant order.

11          Accordingly, the court DIRECTS the Clerk to (1) re-file Ms. Miner’s complaint

12   (Dkt. # 1) in the miscellaneous matter, MS19-0106JR, established pursuant to the court’s

13   vexatious litigant order, and (2) administratively close this civil matter.

14          Dated this 14th day of August, 2019.

15

16                                                      A
                                                        JAMES L. ROBART
17
                                                        United States District Judge
18

19

20

21

22


     ORDER - 2
